EXHIBIT 10.15

--------------------------------------------------------------------------------

 
FORM OF EQUITY GRANT AGREEMENT, RESTRICTED STOCK




PROFIRE ENERGY, INC.
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
This RESTRICTED STOCK AWARD AGREEMENT (this "Agreement") is made this _____ day
of _____, _____ (the "Effective Date"), by and between Profire Energy, Inc., a
Nevada corporation (the "Company") and _______________ ("Participant"). All
capitalized terms used herein but not defined herein shall have the meanings
given to them in the Profire Energy, Inc. 2015 Equity Incentive Plan (the
"Plan").
1.            Award. The Company hereby grants to Participant a restricted stock
award of _____ shares (the "Shares") of Common Stock, par value $0.001 per
share, of the Company according to the terms and conditions set forth herein and
in the Plan. The Shares are Restricted Stock granted under Section 6(c) of the
Plan. A copy of the Plan will be furnished upon request of Participant. [With
respect to the Shares, Participant shall be entitled at all times on and after
the date of issuance of the Shares to exercise the rights of a stockholder of
Common Stock of the Company, including the right to vote the Shares and the
right to receive dividends declared on the Shares.]1
2.    Vesting. Except as otherwise provided in this Agreement so long as
Participant is providing service as an Eligible Person for the Company or any
Affiliate ("Service"), the Shares shall vest in accordance with the following
schedule:
On each of
the following dates
 
Number of Shares
Vested
                                           


3.            Restrictions on Transfer. Until the Shares vest pursuant to
Section 2 hereof or unless the Committee determines otherwise, none of the
Shares may be transferred other than by will or by the laws of descent and
distribution and no Shares may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate. 
The Committee may establish procedures as it deems appropriate for Participant
to designate a person or persons, as beneficiary or beneficiaries, to exercise
the rights of the Participant and receive any property distributable with
respect to the Shares in the event of the Participant's death.
4.            Forfeiture. Except as otherwise determined by the Committee, upon
Participant's termination of Service (in either case, as determined under
criteria established by the Committee) prior to vesting of the Shares pursuant
to Section 2 hereof, all unvested Shares held by such Participant at such time
shall be forfeited and reacquired by the Company; provided, however, that the
Committee may waive in whole or in part any or all remaining restrictions with
respect to the unvested Shares.  Upon forfeiture, Participant will no longer
have any rights relating to the unvested Shares, including the right to vote the
Shares and the right to receive dividends declared on the Shares.
5.            Miscellaneous.
·    Issuance of Shares. The Shares granted pursuant to this Agreement may be
evidenced in such manner as the Committee may deem appropriate, including
book‑entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company or held in
nominee name by the stock transfer agent or brokerage service selected by the
Company to provide such services for the Plan.  Such certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Stock. 
Participant hereby agrees to the retention by the Company of the Shares and, if
a stock certificate is used, agrees to execute and deliver to the Company a
blank stock power with respect to the Shares as a condition to the receipt of
this award of Shares. After any Shares vest pursuant to Section 2 hereof, and
following payment of the applicable withholding taxes pursuant to Section 5(b)
of this Agreement, the Company shall promptly cause to be issued a certificate
or certificates, or through book-entry registration, registered in the name of
Participant or in the name of Participant's legal representatives, beneficiaries
or heirs, as the case may be, evidencing such vested whole Shares (less any
shares withheld to pay withholding taxes) and shall cause such certificate or
certificates to be delivered to Participant or Participant's legal
representatives, beneficiaries or heirs, as the case may be, free of the legend
or the stop-transfer order referenced above. The value of any fractional Shares
shall be paid in cash at the time certificates evidencing the Shares are
delivered to Participant.
·    Income Tax Matters.
·            In order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.
·            In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant's federal and state income tax withholding obligations arising from
the receipt of, or the lapse of restrictions relating to, the Shares, by (i)
delivering cash, check (bank check, certified check or personal check) or money
order payable to the Company, (ii) having the Company withhold a portion of the
Shares otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes, or (iii) delivering to the Company shares of Common Stock already
owned by Participant having a Fair Market Value equal to the amount of such
taxes. Any shares already owned by Participant must have been held by the
Participant for no less than six months prior to the date delivered to the
Company if such shares were acquired upon the exercise of an option or upon the
vesting of restricted stock units or other restricted stock. The Company will
not deliver any fractional Shares but will pay, in lieu thereof, the Fair Market
Value of such fractional Shares. Participant's election must be made on or
before the date that the amount of tax to be withheld is determined.

--------------------------------------------------------------------------------

·    Plan Provisions Control. This Award is subject to the terms and conditions
of the Plan, but the terms of the Plan shall not be considered an enlargement of
any benefits under this Agreement.  In addition, this Award is subject to the
rules and regulations promulgated pursuant to the Plan, now or hereafter in
effect.  A copy of the Plan will be furnished upon request of the Participant. 
In the event that any provision of the Agreement conflicts with or is
inconsistent in any respect with the terms of the Plan, the terms of the Plan
shall control.  This Agreement (and any addendum hereto) and the Plan together
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.
·    No Right to Employment. The issuance of the Award shall not be construed as
giving Participant the right to be retained in the employ, or as giving a
director of the Company or an Affiliate the right to continue as a director of
the Company or an Affiliate, nor will it affect in any way the right of the
Company or an Affiliate to terminate such employment or position at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss Participant from employment, or terminate the term of a director of the
Company or an Affiliate, free from any liability or any claim under the Plan or
the Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Award granted hereunder shall not form any part of the wages or
salary of Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.
·    Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Nevada.
·    Securities Matters. The Company shall not be required, and shall not have
any liability for failure, to deliver Shares until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.
·    Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
·    No Trust or Fund Created. Neither the Plan nor the Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person.
·    Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
·    Consultation with Professional Tax and Investment Advisors. The holder of
this Award acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. The holder further acknowledges that such holder is
relying solely and exclusively on the holder's own professional tax and
investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Finally, the holder understands and agrees that any and all
tax consequences resulting from the Award and its grant, exercise, vesting or
any payment with respect thereto, and the sale or other taxable disposition of
the Shares acquired pursuant to the Plan, is solely and exclusively the
responsibility of the holder without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse such
holder for such taxes or other items.


[Signature page follows]




--------------------------------------------------------------------------------

1 Confirm you want to pay dividends and allow voting on unvested Shares.


IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the Effective Date.
PROFIRE ENERGY, INC.


By:                                                                                              
Name:                                                                                              
Title:                                                                                              
PARTICIPANT:


                                                                                               
Print
Name:                                                                                              




--------------------------------------------------------------------------------